DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “arranged to provide impedance and flow measurement by providing a defined pressure drop” is indefinite since it is unclear how the conduits are able to provide a flow measurement. The claim has been interpreted to mean that the flow conduits have a defined pressure drop and so would allow a pressure measurement to be taken. The examiner notes that any flow tubes would provide a defined pressure drop and so would read on the claim)
Regarding claims 9, 11 and 12-16, Claims 9, 11 and 12-15 recite the limitation "flow conduit." There is insufficient antecedent basis for this limitation in the claim. The examiner has assumed that the flow conduits are the same as the plurality of conduits recited in claim 1. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 10, 13, 14 and 16 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by DeVries et al (US 2005/0166921), hereinafter DeVries.
Regarding claim 1, DeVries teaches a PAP device (Fig. 1: 20, paragraph 40), comprising:
a casing (Fig. 1: 22); and 
a blower provided within the casing (Fig. 1: blower 24 in casing 22),
the casing including at least first (Fig. 1: chamber 40) and second chambers (Fig. 1: 240) and a plurality of conduits (Fig. 1: perorated tube 242 and second perforated tube, outlets 306 paragraph 69) that allow air to pass from the first chamber to the second chamber (Fig. 1, paragraph 69) the plurality of conduits arranged to provide acoustic impedance and flow measurement by providing a defined pressure drop. (Paragraphs 65, 66 selected to substantially eliminate noise created by the blower)

Regarding claim 10, DeVries teaches a PAP device according to claim 1, DeVries teaches wherein the plurality of conduits are arranged in one or more groups. (Fig. 1, first perforated tube and second perforated tube with outlets 306)

Regarding claim 13, a PAP device according to claim 10, wherein each group includes 2 or more rows of flow conduits. (Fig. 1, Figs. 6 and 8, rows of outlets 306)

Regarding claim 14, a PAP device according to claim 13, wherein each row includes the same number of flow conduits. (Fig. 6)

Regarding claim 16, a PAP device according to claim 13, wherein the conduits of each row are aligned with one another. (Fig. 6, conduits 306 are aligned)

Regarding claim 23, DeVries teaches a PAP device according to claim 1, and further teaches wherien the blower is located in the first chamber. (Fig. 1: the blower is located in first chamber 40)

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 12 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DeVries.
Regarding claim 12, DeVries teaches a PAP device according to claim 10, but does not teach wherein each group includes a different number of flow conduits.
However, DeVries teaches that the number of flow conduits is related to the flow area mismatch for attenuating noise. (Paragraph 83). DeVries teaches that the number of tubes 305 must provide a sufficient flow area so flow impediment is reduced. It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have modified the number of flow conduits in each group so that an appropriate flow area is reached. 

Regarding claim 15, DeVries teaches PAP device according to claim 13, but does not teach wherien one or more rows include a different number of flow conduits.
However, DeVries teaches that the number of flow conduits is related to the flow area mismatch for attenuating noise. (Paragraph 83). DeVries teaches that the number of tubes 305 must provide a sufficient flow area so flow impediment is reduced. It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have modified the number of flow conduits in each group so that an appropriate flow area is reached. 





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 3, 4, 6-11 and 20-22 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by DeVries et al (US 2005/0166921), hereinafter DeVries.
Regarding claim 1, DeVries teaches a PAP device (Fig. 1: 20, paragraph 40), comprising:
a casing (Fig. 1: 22); and 
a blower provided within the casing (Fig. 1: blower 24 in casing 22),
the casing including at least first (chamber 202, or 224) and second chambers (40 or 232) and a plurality of conduits (Fig. 1: 212, 228, 260, 234, perforated tube, and tubes 306) that allow air to pass from the first chamber to the second chamber (Fig. 1, paragraphs, 59-62) the plurality of conduits arranged to provide acoustic impedance and flow measurement by providing a defined pressure drop. (Paragraphs 65, 66 selected to substantially eliminate noise created by the blower)

Regarding claim 3, DeVries teaches a PAP device according to claim 1, and further teacher wherein the plurality of conduits includes 5-50 tubes. (Fig. 1)

Regarding claim 4, DeVries teaches a PAP device according to claim 1, further teaches comprising a flow plate to support the plurality of conduits between the first and second chambers. (fig.  1: flow plate 204a, 229)

Regarding claim 6, DeVries teaches a PAP device according to claim 1, and further teaches wherein the first chamber is an inlet chamber (Fig. 1: 202) to allow ambient air to enter the casing (air enters through port 200) and the second chamber is a blower chamber to receive the blower. (Fig. 1: 40)

Regarding claim 7, DeVries teaches a PAP device according to claim 6, further teaches comprising one or more inlet conduits extending at least partially into the inlet chamber. (Fig. 1: 200)

Regarding claim 8, DeVries teaches a PAP device according to claim 7, and further teaches wherein the plurality of conduits are arranged in groups to match a number of the inlet conduits. (There is one inlet and one plurality of conduits, Fig. 1)

Regarding claim 9, DeVries teaches a PAP device according to claim 8, and further teaches wherein each group includes the same number of flow conduits. (Fig. 1)

Regarding claim 10, DeVries teaches a PAP device according to claim 1, DeVries teaches wherein the plurality of conduits are arranged in one or more groups. (Fig. 1, there is one group of conduits)

Regarding claim 11, DeVries teaches a PAP device according to claim 10, wherein each group includes the same number of flow conduits. (Fig. 1, since there is one group the group has the same number of conduits)


Regarding claim 20, DeVries teaches a PAP device according to claim 1, and further teaches wherien the plurality of conduits are provided upstream of a blower inlet of the blower. (Fig. 1)

Regarding claim 21, a PAP device according to claim 20, wherein the blower inlet is configured to receive gas from the second chamber. (Fig. 1, the blower receives gas from chamber 232, paragraph 61)

Regarding claim 22, a PAP device according to claim 1, wherien the blower is located in the second chamber. (Fig. 1, the blower is located in second chamber 40)

Claim Rejections - 35 USC § 103
Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DeVries in view of Kerechanin II et al (US 2003/0172931), hereinafter Kerechanin. 
Regarding claim 2, DeVries teaches a PAP device according to claim 1, and further teaches wherien the plurality of conduits includes a plurality of parallel tubes. (Fig. 1, parallel tubes 212, 228, part of 306) 
DeVries does not disclose a plurality of conduits with a plurality of parallel tube to provide laminar flow. 
However, Kerechanin teaches a PAP device (abstract, Fig. 4) which has a plurality of conduits with a plurality of parallel tubes (Fig. 4: 35) to provide laminar flow. (Paragraph 43, Figs. 4 and 6, paragraph 43, produces a smooth airflow, paragraph 13)
It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have provided DeVries with the parallel conduits as taught by Kerechanin in order to reduce airflow generated noise. (Paragraph 43)

Claims 5 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DeVries.
Regarding claim 5, DeVries teaches a PAP device according to claim 1, but does not disclose wherein the defined pressure drop is 0-5 cmH20. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to cause the device of DeVries to have a defined pressure drop of 0-6 cmH20 since it has been held that “wherein the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instance case, the device of DeVries would not operate differently with claimed pressure drop since the DeVries device has tubes which would produce a pressure drop which could be used to measure a pressure. Further Applicant places no criticality on the range, indicating simply that the pressure drop is “for example” within the claimed range. (Paragraph 251)

Regarding claim 17, DeVries teaches a PAP device according to claim 1, but does not teach wherein each conduit includes a length of about 5 mm to 55 mm.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to cause the device of DeVries to have each conduit includes a length of 5 mm to 55mm since it has been held that “wherein the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not 

Claims 18 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DeVries in view of Rummery et al (US 2013/0152918), hereinafter Rummery.
Regarding claim 18, DeVries teaches a PAP device according to claim 1, but does not teach wherein each conduit is tapered along its length such that its inlet end is larger than its exit end.
However Rummery teaches a tube with a larger dimeter reducing to a smaller diameter. (Paragraph 144, Fig. 86)
It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have provided DeVries with the tube with the smaller diameter at the outlet as disclosed by Rummery so that the tube may be molded. (Paragraph 144) 

Regarding claim 19, DeVries in view of Rummery teaches a PAP device according to claim 18, but does not teach wherien an internal diameter at the exit end is about 2 mm to 10 mm.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to cause the device of DeVries to have each conduit includes a diameter at the exit end of about 2 mm to 10 mm since it has been held that “wherein the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET M LUARCA whose telephone number is (303)297-4312.  The examiner can normally be reached on 6:00 am - 3:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARGARET M LUARCA/Examiner, Art Unit 3785